Citation Nr: 1619268	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder (other than service-connected chronic adjustment disorder with depressed mood) (previously claimed as personality disorder).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty from September 2005 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2009, the Veteran requested service connection, in part, for depression and personality disorder.  In April 2010, the RO granted service connection for chronic adjustment disorder with depressed mood (previously claimed as depression).  

In February 2014, the Board recharacterized the issue of personality disorder to a psychiatric disorder (other than service-connected chronic adjustment disorder with depressed mood) in light of the evidentiary record showing additional diagnoses of major depressive disorder, depression not otherwise specified (NOS), and major depression, and remanded the case for evidentiary development and adjudicative action.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The case has now been returned to the Board for appellate review.

Additional evidence, to include VA outpatient treatment records dated since May 2014 to August 2015 and a September 2015 VA examination for sleep apnea, were associated with the record after the case was returned to the Board in August 2014.  Since the VA treatment records and examination report are not relevant to the claim on appeal, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into account the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran's current diagnosis of personality disorder is not a disability for VA compensation purposes.

2.  The Veteran does not have any other separate psychiatric disorder, other than his service-connected chronic adjustment disorder with depressed mood, that is related to or had its onset during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder (other than service-connected chronic adjustment disorder with depressed mood) have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the Veteran VA examinations and VA medical opinions.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the February 2014 remand directive.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Review of the evidentiary record shows that the Veteran has been diagnosed with a personality disorder, as noted during the appeal period in September 2009 and April 2010 VA examination reports and March 2010 VA treatment record.  There is no legal basis to grant service connection for a personality disorder because it is not a disease or injury within the meaning of applicable law.  38 C.F.R. § 3.303(c); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, review of the evidentiary record, particularly VA treatment records, also shows that the Veteran has been diagnosed with depressive disorder NOS in March 2010; major depressive disorder in July 2010; major depression in June 2011, October 2011, and December 2011; and depression in January 2012.  In light of these diagnoses, the case was remanded by the Board in February 2014 for the Veteran to be scheduled for a VA examination and for the examiner to identify and state the diagnosis of any currently manifested psychiatric disorder (other than service-connected chronic adjustment disorder with depressed mood).

In April 2014, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for posttraumatic stress disorder by a licensed clinical psychologist.  Following the clinical evaluation and review of the claims file, the VA examiner rendered a diagnosis of adjustment disorder with depressed mood and concluded the Veteran does not have more than one mental disorder diagnosed.  The VA examiner explained:

The veteran completed the BDI-II and his score was 26, indicative of
moderate depression. The veteran has not been seen for mental health for the adjustment disorder chronic since 10 October, 2012 at which time his dia[gn]osis was chronic adjustment disorder and alcohol abuse in remission. The veteran has ceased to take his psychiatric medication now and date last filled was January, 2013, per CPRS report. The veteran was administered the Structured Interview of Malingered Symptoms (SIMS). The veteran's Affective Scale was 2 times the cutoff score for an Invalid response set. The veteran's overall protoc[o]l was above the threshold for a totally invalid protocol. When taking this information into consideration, with the veteran's lack of intervention for his chronic adjustment disorder to include psychotherapy or psychiatric medication, it calls into question the verac[]ity of his subjective symptom reporting of moderate depressive symptomatology. To give this veteran the benefit of the doubt, his Adjustment Disorder with depressed mood remains essentially the same as when seen by Dr. Mathisen for his last C and P evaluation. I have noted that in the past some of the veteran's treatment providers had referred to diagnoses of major depressive disorder such as on 13 February, 2012. His last diagnoses that I had fou[nd] in the records were that of chronic adjustment disorder, but he has not been active with mental health treatment for the adjustment disorder for at or around 1.5 years. The veteran's adjustment disorder with depress[]ed mood, chronic remains that diagnosis. T[he] veteran has magnified his sy[m]ptoms on the SIMS so as to provide an invalid response set. With that information, and lack of any intervention for service related adjustment disor[]der chronic in 1.5 years. [T]his information is really indicative to me that he has no other diagnos[]able mental disorders at this time. I do not diagnose major depress[i]ve disorder. [H]e has chronic adjustment disorder with depressed mood which capitulates the essence of his mental disorder. He has no other alcohol use disorder by DSM-5. This disorder has been in full sustained remission for over 3 years. Per DSM-5, now once that disorder has remitted and abated, it is not diagnosed. I have no other DSM-5 diagnoses for this veteran based upon this evaluation.

While the Veteran is competent to report observable psychiatric symptomatology, the Board finds he does not have the experience, education, training, and expertise to provide an opinion regarding the diagnosis of a psychiatric disorder other than personality disorder or the service-connected chronic adjustment disorder with depressed mood.  As a result, his competent reports are not probative and are outweighed by the April 2014 VA examiners findings.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board finds that the most probative evidence of record demonstrates that the Veteran does not have any other separate psychiatric disorder, other than his service-connected chronic adjustment disorder with depressed mood.  The April 2014 VA medical opinion is probative as the examiner reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinion provided.  Accordingly, the opinion is found to carry significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  As a result, the criteria to establish service connection have not been met.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet.App. 247, 253 (1999) (establishing service connection generally requires, among other things, evidence of a current disability).    

As a final matter, the Board notes that the April 2014 examiner opined that the Veteran's chronic adjustment disorder with depressed mood captures the essence of his mental disorder.  In Mittleider v. West, 11 Vet.App. 181, 182 (1998), the U.S. Court of Appeals for Veterans Claims held that, "'when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102 (2010), which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.'"  11 Vet.App. at 182 (quoting 61 Fed.Reg. 52,698 (Oct. 8, 1996)).  Although the propriety of the Veteran's present level of disability is not before the Board at this time, the Board notes that, pursuant to Mittleider, the Veteran's mental disorder symptomatology must be attributed to his service-connected chronic adjustment disorder with depressed mood unless it is clearly attributable to a non-service-connected disability, which is not the case here based on the April 2014 VA examination report.    


ORDER

Service connection for a psychiatric disorder (other than service-connected chronic adjustment disorder with depressed mood) is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


